Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits: This application is a CON of 16/261,301 filed 01/29/2019 now PAT 11025563, 16/261,301 is a CIP of 16/132,045 filed 09/14/2018 now PAT 10599115, 16/132,045 is a CIP of 15/952,173 filed 04/12/2018 now PAT 10156833, 16/261,301 has PRO 62/623,939 filed 01/30/2018, 16/132,045 has PRO 62/560,567 filed 09/19/2017, 15/952,173 has PRO 62/485,282 filed 04/13/2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/15/2021, 11/11/2021 and 5/25/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1,3, 4, 10, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Atherton et al. (US Pub. No.: 2017/0177747), and further in view of Plaskowski et al. (US Pub. No.: 2015/0293508).

As per claim 1, Atherton disclose A building system of a building (see Fig.4, data processing apparatus 400) comprising one or more memory devices storing instructions (see Fig.1, computer readable medium 404 to store instructions and data, and one or more user interface devices 406) thereon that, when execute by one or more processors (see Fig. 4, one or more processors 402), cause the one or more processors to: 
cause one or more building devices associated with a building space of the building to operate based on a first space use case, wherein the first space use case includes one or more first operating parameters allowing the building space to be used by occupants for a first purpose (see para. 0021, 0022, 0049, 0057-0059, in determining the first design, the system has identified plan information for a space / a first space use case, e.g., a live/work studio apartment with a pre-existing kitchen wall structure 312. The system has also received input from a user defining the potential uses of the space, which in this example includes two uses, e.g., a work use and a residential use. The input can also identify any elements to include, e.g., a particular desk 308 and chair 310. Additionally, the input can define the dimensions or cost of the particular desk 308 and chair 310); 
receive an indication to operate the one or more building devices based on a second space use case (see Fig.3B, the design includes a reconfigurable element 302 in a second configuration, e.g., two pieces of a wall 302 that retract to separate sides of the space, e.g., the studio); and 
cause the one or more building devices associated with the building space of the building to operate based on the second space use case, wherein the second space use case includes one or more second operating parameters allowing the building space to be used by the occupants for a second purpose (see Fig.3B para. 0063-0064, The system has determined to use the same elements as in the first design, except in order to maximize the usefulness of the space the system has changed locations of some elements / the second space use case. For instance, the desk 308 has been placed near a wall of the studio to free up room in front of the couch 322. Since the use of the space with the reconfigurable element in the second position is a residential use, the system has determined to increase the space in front of the couch 322. Furthermore, the system could also have received input indicating a rule that in residential use, the couch 322 and desk 308 are to be more than a threshold distance apart).

Although Atherton disclose to cause one or more building devices associated with a building space of the building to operate based on a first space use case, wherein the first space use case includes one or more first operating parameters and to cause the one or more building devices associated with the building space of the building to operate based on the second space use case, wherein the second space use case includes one or more second operating parameters;

Atherton however does not explicitly disclose cause the one or more building devices to control one or more conditions of the building space;

Plaskowski however disclose to cause one or more building devices to control one or more conditions of the building space allowing the building space to be used by occupants for a first purpose (see Fig.4, para. 0115-0118, Relationships between BAS equipment 52 and the spaces served by such BAS equipment may be indicated by the names and/or network locations of the data points associated with BAS equipment 52. For example, a data value output by a BAS device may be mapped to a data point with the name or network address including the text string “Building1.Floor4.Room4” indicating that that the data point is produced by a device serving Room 4 on Floor 4 of Building 1. In some embodiments, BAS controller 12 accesses data points network 50 to automatically determine relationships between building equipment 52 and spaces 56. Relationships between building equipment 52 and other building equipment 52 and/or spaces 56 can be established automatically or in a drag-and-drop fashion, as described in greater detail with reference to FIGS. 25-26) and to cause the one or more building devices to control the one or more conditions of the building space allowing the building space to be used by the occupants for a second purpose (see Fig.4-6, para. 0119-0123, as shown in FIG. 6, user interface 500 may include interface options for defining spaces (e.g., newly-created spaces, existing spaces, etc.). For example, spaces can be assigned a name attribute 506 (e.g., “Complex”), a description attribute 508, a system category attribute 510, and/or a type attribute 512 (e.g., complex, building, floor, room, etc.). A user can enter data into value fields 516 to define values for attributes 506-512. Spaces can be associated with BAS equipment serving the space by selecting BAS equipment via “equipment serving” field 514, see also Fig.16, para. 0139, 0159, 0162-0167, Referring now to FIGS. 27-32, several user interfaces 2700-3200 for monitoring and controlling BAS devices and spaces are shown, according to an exemplary embodiment. User interfaces 2700-3200 provide a visualization of data points mapped to equipment objects and/or building objects using the systems and methods described with reference to FIGS. 1-26. For example, user interfaces 2700-3200 may display data points that have been mapped to one or more equipment objects that directly serve a space (e.g., equipment objects for terminal units) or indirectly serve a space (e.g., equipment objects for upstream units). User interfaces 2700-3200 illustrate a circle of comfort for maintaining comfortable conditions within a space).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of to cause one or more building devices associated with a building space of the building to operate based on a first space use case, wherein the first space use case includes one or more first operating parameters and to cause the one or more building devices associated with the building space of the building to operate based on the second space use case, wherein the second space use case includes one or more second operating parameters; as taught by Plaskowski, in the system of Atherton, so as to provide a1 method for creating an equipment definition for a type of building equipment in a building automation system, including receiving, at a processing circuit, a user selection of an archetypal device of a type of building equipment of the building automation system and identifying, by the processing circuit, one or more data points associated with the archetypal device, see Plaskowski, paragraphs 21-22.

As per claim 3, the combination of Atherton and Plaskowski disclose the building system of claim 1.

Plaskowski further disclose wherein the instructions cause the one or more processors to receive the indication to operate the one or more building devices based on the second space use case from a user device (see para. 0107-0111, building control services module 160 may receive inputs from sensory devices (e.g., temperature sensors, pressure sensors, flow rate sensors, humidity sensors, electric current sensors, cameras, radio frequency sensors, microphones, etc.), user input devices (e.g., computer terminals, client devices, user devices, etc.) or other data input devices via BAS interface 132. Building control services module 160 may apply the various inputs to a building energy use model and/or a control algorithm to determine an output for one or more building control devices (e.g., dampers, air handling units, chillers, boilers, fans, pumps, etc.) in order to affect a variable state or condition within building 10 (e.g., zone temperature, humidity, air flow rate, etc.), see also para. 0118-0121).

As per claim 4, the combination of Atherton and Plaskowski disclose the building system of claim 1.

Plaskowski further disclose wherein the indication is a data event received from a building device of the building (see para. 0118-0120, BAS controller 12 accesses data points network 50 to automatically determine relationships between building equipment 52 and spaces 56. Relationships between building equipment 52 and other building equipment 52 and/or spaces 56 can be established automatically or in a drag-and-drop fashion, as described in greater detail with reference to FIGS. 25-26).

As per claim 10, claim 10 is rejected the same way as claim 1.
As per claim 12, claim 12 is rejected the same way as claim 3.
As per claim 13, claim 13 is rejected the same way as claim 4.

As per claim 19, claim 19 is rejected the same way as claim 1.

Claims 2, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Atherton et al. (US Pub. No.: 2017/0177747), in view of Plaskowski et al. (US Pub. No.: 2015/0293508) and further in view of Masli et al (US Pub. No.:2013/0257626).

As per claim 2, the combination of Atherton and Plaskowski disclose the building system of claim 1.

The combination of Atherton and Plaskowski however does not explicitly disclose wherein the first use case is a non-emergency use case for a non-emergency purpose and the second use case is an emergency use case for an emergency response purpose.

Masli however disclose wherein a first use case is a non-emergency use case for a non-emergency purpose and a second use case is an emergency use case for an emergency response purpose (see para. 0323-0327, the daily-routine module 642 is for determining and responding to non-emergency situations. The daily-routine module 642 determines and respond to non-emergency situation using similar methods for responding to emergency situations above. For example, the daily-routine module 642 applies the determination and response to the wellness notice 338, the conservation notice 340, the daily-routine module 642 controls the consumption of the resource 210 when the behavior-pattern 318 matches the alert type 330 by controlling devices or systems, such as the solar panel 204, the resource-storage 206, the heating or cooling system, the television, or a combination thereof. The daily-routine module 642 controls the consumption by notifying one or more members according to the response protocol 344, see also para. 0320-0322).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a first use case is a non-emergency use case for a non-emergency purpose and a second use case is an emergency use case for an emergency response purpose; as taught by Masli, in the system of Atherton and Plaskowski, so as to provides a method for operating a building management system including: identifying a movement-pattern from a sensed attribute at a first sensor; determining a behavior-pattern at the first sensor when the movement-pattern matches a template-pattern; transmitting the behavior-pattern and the sensed attribute from the first sensor to a second sensor; and tracking the sensed attribute at the second sensor for displaying on a device, see Masli, paragraphs 21-22.

As per claim 8, the combination of Atherton and Plaskowski disclose the building system of claim 1.

The combination of Atherton and Plaskowski however does not explicitly disclose wherein the instructions cause the one or more processors to select the second space use case from a database storing a plurality of space use cases including the first space use case and the second space use case.

Masil however disclose wherein instructions cause one or more processors to select a second space use case from a database storing a plurality of space use cases including a first space use case and the second space use case (se para. 0323-0325, The daily-routine module 642 is for determining and responding to non-emergency situations. The daily-routine module 642 can determine and respond to non-emergency situation using similar methods for responding to emergency situations above. For example, the daily-routine module 642 can apply the determination and response to the wellness notice 338, the conservation notice 340, , the daily-routine module 642 can control the consumption of the resource 210 when the behavior-pattern 318 matches the alert type 330 by controlling devices or systems, such as the solar panel 204, the resource-storage 206, the heating or cooling system, the daily-routine module 642 can control the consumption by notifying one or more members according to the response protocol 344).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the instructions cause the one or more processors to select the second space use case from a database storing a plurality of space use cases including the first space use case and the second space use case; as taught by Masli, in the system of Atherton and Plaskowski, so as to provides a method for operating a building management system including: identifying a movement-pattern from a sensed attribute at a first sensor; determining a behavior-pattern at the first sensor when the movement-pattern matches a template-pattern; transmitting the behavior-pattern and the sensed attribute from the first sensor to a second sensor; and tracking the sensed attribute at the second sensor for displaying on a device, see Masli, paragraphs 21-22.

As per claim 11, claim 11 is rejected the same way as claim 2.
As per claim 17, claim 17 is rejected the same way as claim 8.

Allowable Subject Matter
Claims 5-7, 9, 14-16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fasi et al (US Pub. No.:2017/0234067) – see para. 0007, 0056, 0074, “the occupancy type has an effect on how the smart windows are operated, smart windows of zones that have an occupancy type of "executive suite" is operated with a higher priority given to visual comfort than to energy savings, and the "general cubicle space" occupancy type may result in equal weightings of energy savings and visual comfort”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469